                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

          Plaintiff,

     v.                                                             No. 15-CR-4407-RB


OCTAVIO HERRERA,

          Defendant.

                           MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Mr. Herrera’s Motion for Hardship Credit for Hard

Time Served, filed on February 1, 2018. (Doc. 111.) Mr. Herrera is incarcerated and appears pro

se. He makes allegations about the conditions of his confinement at the Otero County Prison

Facility (OCPF) and asks the Court to credit him two days for every one day he has served. (See

id. at 1.) For the reasons discussed below, the Court denies the motion.

I.        Background

          On December 9, 2015, Mr. Herrera was indicted on charges of conspiracy and possession

with intent to distribute 50 grams and more of methamphetamine in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(B), and 846, and 18 U.S.C. § 2, and using a communications facility to further

the commission of a drug trafficking crime in violation of 21 U.S.C. § 843(b). (See Doc. 1.) He

pleaded guilty to the conspiracy and possession counts and entered into a plea agreement with

the United States on January 11, 2017. (See Doc. 74.) As part of the plea agreement, “the United

States agreed to dismiss the communications counts and agreed to a two-level variance from the

applicable advisory sentencing guideline range.” (Doc. 112 at 1 (citing Doc. 74).) On May 24,

2017, the Court sentenced Mr. Herrera to 60 months’ imprisonment, the term to run
concurrently, followed by four years’ supervised release. (Doc. 98.) The Court dismissed the

communications counts. (Doc. 101.)

       Mr. Herrera, who was imprisoned at OCPF at the time he filed his motion, now asks the

Court to grant him “two days for one day served” at OCPF due to certain conditions he alleges

are present at the prison. (See Doc. 111.)

II.    Analysis

       The Court will deny the motion for at least three reasons. First, this Court “does not have

inherent authority to modify a previously imposed sentence; it may do so only pursuant to

statutory authorization.” United States v. Mendoza, 118 F.3d 707, 709 (10th Cir. 1997) (citing

United States v. Blackwell, 81 F.3d 945, 947–48, 949 (10th Cir. 1996) (applying 18 U.S.C. §

3582(c))). Mr. Herrera offers no statutory authority for the Court to modify his sentence. (See

Doc. 111.)

       Second, as part of his plea agreement, Mr. Herrera waived “any collateral attack to [his]

conviction(s) and any sentence, including any fine, pursuant to 28 U.S.C. §§ 2241 2255, or any

other extraordinary writ, except on the issue of defense counsel’s ineffective assistance. (Doc. 74

at 7.) Because he does not base his motion on the ineffective assistance of counsel, he is

estopped from collaterally attacking his sentence.

       Finally, Mr. Herrera asserts that conditions at OCPF, including the time he receives for

recreation, the food served, the prisoners’ hygiene needs, and the prison’s disciplinary standards,

are deficient. (See Doc. 111 at 2–3.) But “a prisoner who challenges the conditions of his

confinement must do so through a civil rights action.” Palma-Salazar v. Davis, 677 F.3d 1031,

1035 (10th Cir. 2012) (citations omitted). Mr. Herrera has not filed such an action. Regardless,

the United States submitted evidence to show that Mr. Herrera is no longer imprisoned at OCPF,



                                                 2
but has been transferred to a facility in Colorado. (See Doc. 112-A.) Thus, the motion is moot.

       IT IS THEREFORE ORDERED that the Motion for Hardship Credit for Hard Time Served

(Doc. 111) is DENIED.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                3
